Citation Nr: 1437373	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myocardial infarction residuals with congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active military duty from December 1972 to December 1995, when he retired. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama RO. 

In November 2009, the Veteran testified during a video conference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In January 2010, the Board remanded this claim for additional development and consideration.  


FINDING OF FACT

The evidence fails to show the Veteran's myocardial infarction residuals with congestive heart failure are related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for myocardial infarction residuals with congestive heart failure have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In an October 2007 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, and private treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a June 2010 VA examination concerning his claim.  The Veteran has expressed disagreement with the results of that examination, but has not alleged that it is inadequate.  In addition, the record does not otherwise suggest that the examination is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board likewise considers it unnecessary to remand for an additional hearing as the Veteran has already had the opportunity to testify before the undersigned.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of the November 2009 hearing reflects that the undersigned set forth the issue on appeal at the start of the proceeding, then focused on the elements necessary to substantiate the claims and sought to identify any further development that was required.  Such actions satisfied the duties of a Veterans Law Judge to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection

The Veteran contends that he is entitled to service connection for myocardial infarction residuals with congestive heart failure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, regulations provide that certain chronic diseases, such as cardiovascular-renal disease and arteriosclerosis, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

As an initial matter, the Board notes that the Veteran's private treatment records show he was diagnosed with myocardial infarction in December 2004.  The June 2010 VA examiner provided a diagnosis of mild cardiomegaly without evidence of congestive heart failure.  Therefore, the determinative issue is whether his currently diagnosed heart disorder may be attributable to his military service.  

The Veteran's service treatment records (STRs) show the Veteran complained of chest pain and shortness of breath in service.  He was scheduled for an EKG in July 1995.  Three were apparently conducted.  The first was characterized as normal.  The second, conducted about 40 seconds later was characterized as borderline, and the last, conducted another 40 seconds after the second EKG, was characterized as normal.  An August 1995 x-ray of his chest showed the lungs, cardiac silhouette and great vessels were all within normal limits.  His July 1995 retirement examination, which was signed by a physician in August of 1995, characterized the Veteran's EKG and chest X-ray as normal.  

In connection with these July 1995 complaints, it also appears the Veteran was hospitalized to investigate them.  He was admitted to the ICU on a rule out MI protocol, where it appears his complaints were ultimately attributed to gastroesophageal reflux, rather than of cardiac origin. 

Post-service private treatment records, dating from December 2004, show the Veteran presented to the emergency room with myocardial infarction, congestive heart failure, alcohol dependence and hypertension.  Since this initial treatment in 2004, the Veteran has continued to receive treatment for his heart disorder.  However, the numerous private treatment records associated with the claims file fail to provide an opinion as to the etiology of the Veteran's diagnosed disorder. 

In June 2010, the Veteran was scheduled for a VA examination to determine the nature and etiology of his heart disorder.  Following a review of the claims file, including service treatment records and post-service private treatment records, the VA examiner concluded the Veteran's heart disorder was not caused by or the result of his military service.  As rationale for this unfavorable opinion, the examiner noted that while the Veteran currently has congestive cardiomyopathy, there was no evidence to support a finding of admission to the ICU during service and his EKG and x-rays were normal shortly before separation.  There are no conflicting opinions.  

Additionally, the evidentiary record does not contain any medical evidence showing the Veteran manifested any heart disease within his first post-service year.  In fact, post-service treatment records do not show any treatment for heart disorder until December 2004, almost 10 years after the Veteran's retirement from active service, which is well outside of the period for presumptive service connection for heart disease.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The gap of time of between the service and the first medical evidence of a diagnosis of a heart disorder is, in itself, significant and it weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).

The Veteran and his representative have stated the belief that the Veteran's heart disorder is due to his military service.  The Veteran is competent to report the shortness of breath and chest pain during service, and he is competent to report these symptoms since service, but neither are competent as laypersons to opine regarding the etiology of the Veteran's currently diagnosed heart disorder as it is a complex medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, the determination of etiology of cardiomyopathy requires the interpretation of results found on physical examination and knowledge of the cardiovascular processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are not probative evidence.

In sum, the Board has found the Veteran's myocardial infarction residuals with congestive heart failure were not incurred in, due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for myocardial infarction residuals with congestive heart failure is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


